14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Bryant A. WALLER, a/k/a B.M., Defendant-Appellant.
No. 93-6800.
United States Court of Appeals, Fourth Circuit.
Dec. 8, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CR-91-240, CA-92-1052)
Paul Arthur Billups, Huntington, WV
S.D.W.Va.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals the district court's order accepting the magistrate judge's recommendation to deny his 28 U.S.C. Sec. 2255 (1988) motion.  Because Appellant failed to directly appeal two of the non-constitutional errors alleged in imposing the sentence challenged in this action, Appellant has waived Sec. 2255 review.   Stone v. Powell, 428 U.S. 465, 477 n.10 (1976).  Therefore, those portions of the appeal are without merit.


2
Appellant's third claim, as it requests retroactive application of new law, was properly before the district court.   See United States v. Bonnette, 781 F.2d 357 (4th Cir.1986).  Nonetheless, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this claim is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Waller, Nos.  CR-91-240;  CA-92-1-52 (S.D.W. Va.  June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED